othe

IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF NORTH CAROLINA OCT 9 8 29

ASHEVILLE DIVISION
eae Rs eer oY Coun
DOCKET NO. 1:19-CR-00101 OE OF hag:
UNITED STATES OF AMERICA, )
) CONSENT ORDER AND
v. ) JUDGMENT OF FORFEITURE
)
GINGER LYNN CUNNINGHAM )

WHEREAS, the defendant, GINGER LYNN CUNNINGHAM, has entered
into a plea agreement (incorporated by reference herein) with the United States and
has voluntarily pleaded guilty pursuant to Fed, R. Crim. P. 11 to one or more criminal
offenses under which forfeiture may be ordered;

WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant’s offense(s} herein; property involved in the offenses, or any
property traceable to such property; and/or property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 21 U.S.C. §
853(p) and Fed. R. Crim. P. 32.2(e); and is therefore subject to forfeiture pursuant
to 18 U.S.C. § 981{a)(1) and 28 U.S.C. § 2461(c).

WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P. 32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

WHEREAS, pursuant to Fed. R. Crim. P. 32.2(b)(1), the Court finds that the
amount of money set forth herein is the amount of money that the defendant will be
ordered to forfeit as a result of the offense(s) to which the defendant has pleaded

guilty;

 
| WHEREAS, the undersigned United States Magistrate Judge is authorized to
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8, 2005);

NOW, THEREFORE, IT IS HEREBY ORDERED THAT the following
property is forfeited to the United States:

e A forfeiture money judgment in the amount of $412,344.00, which
sum represents proceeds obtained, directly or indirectly, from the
offense pleaded to.

The personal money judgment in forfeiture shall be included in the sentence
of the defendant, and the United States Department of Justice may take steps to
collect the judgment from any property, real or personal, of the defendant, in
accordance with the substitute asset provisions of 21 U.S.C. § 853(p).

Upon the seizure of any property to satisfy all or part of the judgment, if and
to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n), and/or
other applicable law, the United States shall publish notice and provide direct written
notice of this forfeiture.

Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this Order of Forfeiture,
the United States Attorney’s Office is authorized to conduct any discovery needed
to identify, locate or dispose of the property, including depositions, interrogatories,
requests for production of documents and to issue subpoenas, pursuant to Fed. R.
Civ. P. 45.

Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), the defendant consents that this
order shall be final as to defendant upon filing.
SO AGREED:

ew

ww ites ade, LC

&x BENJAMIN BAIN-CREED
Assistant United States Attorney

en Kk C2,
SINBSERANRSCUNNTNGHAM
Defendant

MN “ny DODD hoo

AL MESSER
Attorney for Defendant

 

ad
Signed: Yo ber 2S 2019

 

W. CARLETON
United States M.
Western Distri

   
 

TCALF

istrate Judge
of North Carolina

 
